Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Endeavour Silver Corp. - Exploration Review Of 2007 And Exploration Outlook For 2008 VANCOUVER, Feb. 12 /CNW/ - Endeavour Silver Corp. (EDR: TSX, EXK: AMEX, and EJD: Frankfurt) delivered additional exploration success in 2007, highlighted by the discovery of new polymetallic mineralization on the El Cometa mine property, part of Endeavour's Parral Project located in the historic mining district of Hidalgo de Parral, Chihuahua State, Mexico. Last year, the Company drilled a total of 24,000 m of core in 76 drill holes, testing prospective silver targets in 4 separate project areas, Guanacevi in Durango, Guanajuato in Guanajuato, Parral in Chihuahua and Arroyo Seco in Michoacan. All four areas returned positive drill results although many of the sample assays for the projects were still in progress at year-end. For 2008, Endeavour is budgeting 38,000 of drilling in approximately 150 drill holes using 4 drill rigs at the four project areas, with a renewed focus on expanding the silver resources near Endeavour's two operating mines at Guanacevi and Guanajuato (previously called the Bolanitos Project but renamed to reflect the district-scale opportunity of the Bolanitos-Cebada-Golondrinas properties at Guanajuato). Bradford Cooke, Chairman and CEO, Commented "We are gratified to see our acquisition and exploration strategy at the Parral Project already paying off with the new discovery at El Cometa. Even though the new mineralized zone is not silver-rich, it has substantial zinc, lead and gold values. El Cometa is attractively located adjacent to existing infrastructure for rapid development and represents the first of what management hopes will be several new discoveries in this historic mining district." The following is an overview of the Company's four principal exploration projects in Mexico, including a review of exploration results in 2007 and the outlook for exploration programs in 2008: Parral Project Endeavour currently holds an option to acquire a 100% interest in the 20 hectare (49 acres) El Cometa mine property located on the outskirts of the city of Parral in Chihuahua State, Mexico. According to the Mexican Geological Survey (SGM, previously CRM), the district of Parral produced over 250 million oz silver historically, as a by-product of several large lead-zinc-silver vein mines. Two large polymetallic mines continue to operate at the south end of the district, the Santa Barbara mine (6000 tpd) of Grupo Mexico and the San Francisco mine (3000 tpd) of Grupo Frisco. In 2006, Endeavour acquired options to purchase several properties along the Colorada vein system in the Parral district. In 2007, a total of 15,800 m were drilled in 47 holes to test 7 separate prospective silver veins target.
